Citation Nr: 0839955	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-15 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a stab wound, right hemi-thorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Hartford, Connecticut.


FINDINGS OF FACT

1.  Throughout the entire time on appeal, the veteran's 
complains of a painful and tender scar; subjective findings 
include small, stable, superficial scars.

2.  Moderate muscle damage, weakening of the abdominal wall 
with indication for a supporting belt, or limitation of 
motion has not been shown.    


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a stab wound, right hemi-thorax, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.20, 4.118, Diagnostic Codes (DCs) 5321, 
7339, 7804 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

As the veteran has perfected an appeal as to the assignment 
of initial rating following the initial award of service 
connection for stab wound residuals of the right hemi-thorax, 
the Board must evaluate all the evidence of record reflecting 
the severity of the veteran's disability from the date of 
grant of service connection to the present.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).   This could result in 
staged ratings, i.e. separate ratings for different time 
periods.  Id.  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

In this case, the veteran is rated for residual scarring.  He 
maintains that his stab wound residuals are severe enough to 
warrant an initial disability rating in excess of 10 percent.  
Specifically, he indicated that his scar is tender and 
painful, and that he is also entitled to a separate rating 
for non-scar residuals, such as underlying tissue damage and 
costochondritis. 

In order to warrant a higher rating for residual scarring, 
the evidence must be deep or cause limitation of motion (DC 
7801).  In a January 2006 VA examination, the examiner 
described the veteran's scar as superficial and without any 
underlying soft tissue damage.  Of importance, he 
specifically indicated that the scar was not "deep."  

Further, he concluded that there was no loss of motion 
associated with the scar and that there was no area of 
induration or inflexibility of the skin around the area of 
the scar.  Therefore, a disability rating in excess of 10 
percent for a deep scar or a scar that causes limitation of 
motion is not warranted.

Next, the Board will consider whether the veteran is entitled 
to a separate rating for costochondritis.  Costochondritis is 
not listed in the rating schedule. Where a particular 
disability for which the veteran has been service-connected 
is not listed, it may be rated by analogy to a closely 
related disease in which not only the functions affected, but 
also the anatomical area and symptomatology are closely 
analogous. 38 C.F.R. §§ 4.20, 4.27; Lendenmann v. Principi, 3 
Vet. App. 345, 349-50 (1992); Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

In this case, costochondritis may be rated as a 
musculoskeletal disability under 38 C.F.R. § 4.71a, or 
alternatively as a muscle disability under 38 C.F.R. § 4.73.  
However, under either analysis, a higher rating is not 
warranted.  Of note, musculoskeletal disabilities are rating 
on limitation of motion.  As no limitation of motion has been 
reported, a higher rating is not warranted.

Next, the Board has considered whether the veteran is 
entitled to a compensable rating for thoracic muscle group 
damage under DC 5321.  In order to warrant a separate 10 
percent rating, the evidence must show "moderate" damage to 
Muscle Group (MG) XXI, which involves the muscles of 
respiration.  Of note, the veteran has not reported, and the 
evidence does not reflect, any respiratory involvement.  

The Board acknowledges the veteran's numerous statements 
indicating that the pain in his chest interferes with his 
daily activities.  Specifically, when describing the effects 
of his pain in a February 2006 statement, he alleged that he 
was affected when bending, lifting, running, sleeping, 
sitting, and driving.  However, these statements are 
inconsistent with other statements of record.  Specifically, 
he denied ongoing chest pain in private treatment records in 
August 2002, November 2002, February 2003, and September 
2003. 

Further, the objective medical evidence does not suggest any 
loss of range of motion or additional loss of function caused 
by pain.  After reviewing the November 2005 abdominal 
ultrasound, the private physician determined that it was a 
"normal study" and stated that it was likely that his scar 
tissue "does not stretch out well."  As a result, the 
physician recommended loosening up prior to working and 
staying fit.  Further, the January 2006 VA examination 
expressly revealed no limitation of motion or function caused 
by the scar.  

While he has reported pain, especially with certain movements 
or sleeping in a certain position, there is no evidence that 
the pain caused an increased limitation of function of the 
chest and ribs.  The Board notes in this regard that the 
rating schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Further, the Board has considered with the veteran is 
entitled to a separate compensable rating for a hernia.  In 
order to warrant a compensable rating, the evidence must show 
a small postoperative hernia, not well supported by belt 
under ordinary conditions, or healed ventral hernia or post-
operative wounds with weakening of abdominal wall and 
indication for a supporting belt (a separate 20 percent 
rating under DC 7339).

In this case, the evidence does not demonstrate that a 
separate compensable rating for an incisional hernia is 
warranted.  Upon a review of a November 2005 abdominal 
ultrasound during a January 2006 VA examination, the examiner 
concluded that the veteran's stab wound was "as likely as 
not associated with [an] intermittent spontaneously reducible 
incisional hernia with pain and pressure and palpation."  

However, the incisional hernia did not demonstrate a 
weakening of the abdominal wall with an indication for a 
supporting belt.  In fact, physical examination indicated no 
evidence of a hernia defect, and the ultrasound revealed no 
evidence of abnormalities of the chest wall and neighboring 
regions.  Further, a more recent January 2006 CT scan of the 
abdomen showed no evidence of hernia.  For these reasons, a 
separate compensable rating for an incisional hernia is not 
warranted in this case.  

In considering the veteran's statements of a higher rating, 
the Board notes that competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements alleging additional impairment 
due to pain as a result of his disability.  See Cartright, 2 
Vet. App. at 25 (interest in the outcome of a proceeding may 
affect the credibility of testimony). 

Because the weight of the evidence does not demonstrate 
limitation of motion or loss of function, the Board finds 
that the veteran's complaints of pain, standing alone, are 
not sufficient to warrant a disability rating in excess of 10 
percent pursuant to the applicable rating criteria.
 
The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds no evidence that the veteran's 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

In this case, the evidence does not demonstrate frequent 
periods of hospitalization.  Further, there is no indication 
in the record that the veteran's stab would residuals have 
resulted in any occupational impairment or that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  As stated 
above, the January 2006 VA examination did not show any 
limitation of motion or additional loss of function.  

Moreover, despite the veteran's complaints that his right 
chest wall pain interfered with his ability to work, 
according to a VA treatment report from August 2005 to the 
most recent private examination in April 2006, he was 
employed as a lab technician.  Therefore, the Board finds 
that, even with complaints of pain, the veteran demonstrated 
substantial range of motion and that marked interference with 
occupation is not shown.  

For these reasons, the Board finds that referral for 
consideration of an extraschedular evaluation for his 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).          

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the 
evidence is against the veteran's claim for a rating in 
excess of 10 percent for residuals of a stab wound, right 
hemi-thorax, the Board is unable to grant the benefits 
sought.  The Board finds that his symptoms remained constant 
throughout the appeal period and, as such, staged ratings are 
not warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection 
for stab wound residuals to the right hemi-thorax.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's 
private and VA treatment records, and he was afforded a VA 
examination in January 2005.  Therefore, the Board finds that 
no additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 



	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 10 percent for residuals of a stab 
wound, right hemi-thorax, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


